Citation Nr: 0531116	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed migraine 
headaches, to include as secondary to a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammon, P.J. Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO decision.

A December 2004 videoconference Board hearing was conducted 
by the undersigned Member of the Board who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of the hearing has been incorporated 
into the file.

In March 2005, the veteran submitted additional pertinent 
medical evidence consisting of letters from three private 
chiropractors to the Board, and the veteran waived initial 
consideration of the evidence by the RO.

The Board notes that it appears that the veteran attempted to 
reopen his claim for service connection of a neck injury in 
May 2001, at the same time that he filed his claim for 
service connection for migraines as secondary to his neck 
condition; however, this claim was never adjudicated by the 
RO.  Thus, the Board refers that issue back to the RO for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Throughout the course of this appeal, the veteran has 
asserted that service connection for residuals of an in-
service neck injury was warranted.
The Board notes that service connection for residuals of a 
neck injury was previously denied by rating action in August 
1985.  By subsequent rating actions in December 1995 and May 
1999, the RO determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a neck disability.  

As noted in the Introduction above, in May 2001, the veteran 
expressed a desire to reopen his claim for service 
connection.  In his April 2002 notice of disagreement, he 
again expressed his belief that his neck disability was 
related to service.  Similarly, in his March 2003, he 
asserted that he injured his neck in a parachute jump in 1972 
and that his current headaches were related to this injury.  

Because the outcome of a claim for service connection for 
residuals of a neck injury may impact the claim for service 
connection for headaches, the issues are inextricably 
intertwined.  Thus, it would be premature for the Board to 
consider the veteran's claim for service connection for 
migraine headaches at this time.  The Court has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the claim for service connection for headaches 
secondary to a neck injury currently on appeal is 
"inextricably intertwined" with the claim to reopen the 
previously disallowed claim for service connection for a neck 
disability, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

Thus, this case is not yet ready for appellate review, and 
accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should develop and adjudicate 
the veteran's claim to reopen his 
previously disallowed claim for service 
connection for a neck disability.  

2.  After the above action has been 
completed, the RO must then re-adjudicate 
the veteran's claim seeking service 
connection for migraine headaches, to 
include as secondary to a neck disability 
or neck injury.  If this determination 
remains unfavorable to the veteran, in 
any way, he and his representative must 
be furnished with a supplemental 
statement of the case. Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	David L. Wight
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


